                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DONALD V. SNOWDEN,                               )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 19-cv-01319-JPG
                                                  )
 ROGER EHLER,                                     )
 JEREMY HENNING,                                  )
 JOHN DOE,                                        )
 OFFICER DRAPER,                                  )
 OFFICER McCUARY, and                             )
 DEA PERSONNEL OF SOUTHERN                        )
 ILLINOIS,                                        )
                                                  )
               Defendants.                        )

                               MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Donald Snowden, a detainee at Williamson County Jail located in Marion, Illinois,

filed this pro se action pursuant to 28 U.S.C. § 1331 and Bivens v. Six Unknown Named Agents,

403 U.S. 388 (1971). (Doc. 1). In the Complaint, Plaintiff claims he was unlawfully arrested and

held for failing to appear or pay fines for a conviction that he has already “done time for” on

August 2, 2019. (Id. at p. 6). Drug Enforcement Agency (“DEA”) personnel allegedly coerced

him to confess to drug-related activity. (Id.). Plaintiff seeks an order enjoining the use of

information obtained during his arrest and confession in his pending criminal case, i.e., United

States v. Snowden, No. 19-cr-00481-JPG (S.D. Ill. 2019). (Id. at p. 7). He also seeks money

damages from the defendants. (Id.).

       The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner complaints and filter out nonmeritorious claims.

28 U.S.C. § 1915A(a). The Court is required to dismiss any portion of the Complaint that is legally

                                                1
frivolous or malicious, fails to state a claim for relief, or seeks money damages from a defendant

who is immune from relief. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations in the

pro se Complaint are liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816,

821 (7th Cir. 2009).

                                          The Complaint

       Plaintiff makes the following allegations in the Complaint (Doc. 1, p. 6): On or around

August 2, 2019, Plaintiff was arrested for failing to appear or pay fines for an undisclosed offense

he has already “done time for.” (Id.). DEA personnel coerced a confession from Plaintiff, who

admitted to drug activity because he feared for his safety. (Id.). Although he had sufficient funds

to post bail, he was not allowed to do so. (Id.). Officers Draper and McCuary also refused his

request to contact his attorney. (Id.). Plaintiff brings claims against defendants for excessive force,

abusive actions, a coerced confession, due process violations, intimidation/threats, and unspecified

First Amendment violations. (Id.).

       Based on the allegations, the Court designates the following claims in this pro se action:

       Count 1:        Defendants subjected Plaintiff to an unlawful seizure/arrest in violation of
                       his constitutional rights on or around August 2, 2019.

       Count 2:        Officers Draper and McCuary refused to let Plaintiff “bond out” or contact
                       his attorney in violation of his constitutional rights on or around
                       August 2, 2019.

       Count 3:        DEA personnel coerced a confession from Plaintiff following his arrest on
                       or around August 2, 2019 in violation of his constitutional rights.

       Count 4:        Defendants used excessive force, abusive actions, intimidation/threats
                       against Plaintiff in violation of his due process rights on or around
                       August 2, 2019.

       Count 5:        Defendants violated unspecified First Amendment rights in connection with
                       Plaintiff’s arrest on or around August 2, 2019.




                                                  2
Any claim(s) encompassed by the allegations in the Complaint but not addressed herein

is/are considered dismissed without prejudice as inadequately pled under Twombly.1

                                                   Discussion

        The Complaint does not survive screening under 28 U.S.C. § 1915A and shall be dismissed.

Bivens provides a limited damages remedy for violations of federal constitutional law by persons

acting under color of federal authority. Bivens v. Six Unknown Named Agents, 403 U.S. 388

(1971). Plaintiff cannot use Bivens to attack his pending criminal charges or obtain release from

confinement. This appears to be his primary motivation for filing this suit.

        Plaintiff filed the Complaint on December 2, 2019. (Doc. 1). On or around the same date

in his criminal case, United States v. Snowden, No. 19-cr-00481-JPG (S.D. Ill. 2019), Plaintiff

filed a Motion for Detention Hearing (Doc. 27, filed Nov. 6, 2019) seeking release from

confinement and a Motion to Dismiss (Doc. 29, filed Dec. 2, 2019) the pending criminal charges

for distribution of methamphetamines.              Both motions were stricken because Plaintiff was

represented by counsel (see Doc. 30). He appealed (Doc. 31). The Seventh Circuit Court of

Appeals denied his motions and dismissed his appeal (Docs. 37 and 41).

        In this suit, Plaintiff seeks an order enjoining the use of any information obtained during

his coerced confession in his pending criminal case and also seeking his release from confinement.

Bivens does not authorize this Court to enjoin the use of incriminating information in the pending

criminal case or release Plaintiff from confinement.

        Plaintiff should pursue all available defenses in his criminal case. If he is not satisfied with

the results, Plaintiff may file a direct appeal or pursue a collateral attack on his conviction and/or




1
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
sentence. He may also challenge the fact or duration of his confinement by filing a petition for

writ of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); 28 U.S.C. § 2241.

This Order does not preclude him from taking this action.

       Plaintiff also seeks money damages for various violations of his constitutional rights that

occurred in connection with his arrest on August 2, 2019, but these claims do not survive

preliminary review. Counts 1, 2, 3, 4, and 5 lack sufficient factual support in the Complaint to

proceed under the pleading standard set forth in Twombly. Plaintiff relies on bald and conclusory

allegations in support of these claims. With regard to Count 1, Plaintiff faults one or more

defendants for making an unlawful arrest on August 2, 2019, but he does not name anyone in

connection with this claim or offer sufficient detail to establish a violation of his constitutional

rights. With regard to Count 2, Plaintiff relies entirely on conclusory and threadbare statements to

assert a claim against Draper and McCuary. As for Counts 3, 4, and 5, Plaintiff offers even less

information—resorting to cursory descriptions of misconduct unassociated with any particular

individuals—in support of his claims. He vaguely refers to threats, intimidation, abusive action,

excessive force, First Amendment violations, due process violations, and a coerced confession

without explanation. This is not enough to satisfy Twombly or Rule 8 of the Federal Rules of Civil

Procedure. Counts 1, 2, 3, 4, and 5 shall therefore be dismissed for failure to state a claim upon

which relief may be granted.

       Moreover, Plaintiff’s failure to mention Roger Ehler, Jeremy Henning, and John Doe in

the statement of claim provides independent grounds for dismissal of all claims against these

individuals. Merely invoking the name of potential defendants is not sufficient to state a claim

against them. See Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998) (“A plaintiff cannot state a

claim against a defendant by including the defendant’s name in the caption.”). This is because the



                                                 4
Court is unable to discern what claims Plaintiff brings against these Defendants. All claims against

Ehler, Henning, and Doe shall be dismissed from this action as well.

       Given these numerous deficiencies in the Complaint, the Court finds that dismissal of all

claims against the defendants is appropriate. However, the dismissal of the Complaint shall be

without prejudice. If Plaintiff wishes to re-plead any claims for money damages in this action, he

must do so according to the deadline and instructions in the below disposition.

                                         Pending Motions

       Plaintiff’s Motions for Recruitment of Counsel (Docs. 3 and 10) are DENIED without

prejudice. In his first motion, Plaintiff failed to demonstrate reasonable efforts to locate counsel

on his own. (Doc. 3). In his second motion, Plaintiff lists several attorneys he contacted but fails

to list the dates of all contacts or provide a basic description of each response he received.

(Doc. 10). In addition, he cites no significant impediments to self-representation in either motion.

(Docs. 3 and 10). As a college graduate with no disclosed physical, mental, medical, language, or

educational barriers, Plaintiff appears capable of representing himself in this matter. However, if

his situation changes, Plaintiff may renew his request by filing a new motion, after first attempting

to locate counsel on his own.

                                            Disposition

       IT IS ORDERED that the Complaint (Doc. 1)—including COUNTS 1, 2, 3, 4, and 5—is

DISMISSED without prejudice for failure to state a claim for relief against Defendants ROGER

EHLER, JEREMY HENNING, JOHN DOE, OFFICER DRAPER, OFFICER McCUARY,

DEA PERSONNEL OF SOUTHERN ILLINOIS.

       IT IS ORDERED that Plaintiff’s request for injunctive relief and release from

confinement are DISMISSED with prejudice from this action, but without prejudice to any



                                                 5
request for this relief in his pending criminal case, a collateral attack, or habeas action.

       Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before April 7,

2020. Should Plaintiff fail to file a First Amended Complaint within the allotted time or consistent

with the instructions set forth in this Order, the entire case shall be dismissed with prejudice for

failure to comply with a court order and/or for failure to prosecute his claims. FED. R. CIV. P.

41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466

(7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count as one of Plaintiff’s three

allotted “strikes” under 28 U.S.C. § 1915(g).

       When preparing his First Amended Complaint, Plaintiff is strongly encouraged to use the

civil rights complaint form designed for use in this District. He should label the form, “First

Amended Complaint,” and list the case number for this action (No. 19-cv-01319-JPG) on the first

page. To enable Plaintiff to comply with this Order, the CLERK is DIRECTED to mail Plaintiff

a blank civil rights complaint form.

       An amended complaint generally supersedes and replaces the original complaint, rendering

the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.

1 (7th Cir. 2004). The First Amended Complaint must stand on its own without reference to any

previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider. The First

Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed, thus the filing fee remains due and payable, whether or not Plaintiff

amends. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not



                                                   6
independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 3/10/2020

                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                7
